DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 11/22/2021. Claims 1-32 are pending of which claims 1,12, and 23 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-16, 19-27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dhara US 2011/0228922, and further in view of Crown 2019/0098139 and Cham US 9,602,556.
Regarding claims 1, 12 and 23, Dhara teaches a method for conference event initiation, comprising: parsing, by a parsing module of the conference facilitation system(a device on the network variant so as mail server, ¶30) the retrieved upcoming conference events and storing event information for the upcoming events in an event database of the conference facilitation system,(events are extract from an email text message to determine conference details and to create and store conference events in a database the system can reside in a device on the network, such a mail server, ¶s30,56) 
["The system performing the information extraction can reside in a network or can be part of a user's communication device. For example, a mail server, such as a Microsoft Exchange server, can intercept and extract conference call information as it processes incoming and/or outgoing emails. When the server successfully extracts a conference call invitation, the server can add events to the appropriate users' calendars to trigger automatically joining the conference at the time and in the manner specified by the conference call invitation. In a user client example, a user's smartphone receives a text message invitation to a conference call. The text message can include an optional tag or other key phrase that triggers the receiving smartphone to parse the text message for conference call information. When the smartphone identifies conference call information, the smartphone schedules an event to automatically join the user to the conference and/or to present additional resources to the user during the conference.", ¶30]
["FIG. 5 illustrates a second example method embodiment for joining a conference call automatically. The system 100 retrieves a scheduled conference call event stored in an event database of a user (502). The system can retrieve the scheduled conference call before a scheduled time for the scheduled conference call event. In one aspect, the system retrieves the scheduled conference call at a time interval before the schedule time. The time interval can be based on an expected amount of time required to connect to the conference call. ", ¶56]

wherein the event information comprises event sign-on information;
["The system 100 extracts, from the scheduled conference call event, address information, authentication information, and a modality (504). The address information can be a telephone number, a web address, a video conference address, or an IP address, for example. The authentication information can be a password, a pass code, and/or a personal identification number. ", ¶57]
 
and at a first predetermined time prior to a scheduled conference event, a call module of the system: initiating a call from the conference facilitation system to a host system for the scheduled conference event(when a third part call control is used the system calls the user instead of calling in as the user, ¶8,¶75, Dhara teaches ¶72  recognizing a host passcode etc meaning when using the third party calling of the host code the system joins as the host to initiate the conference); 
["Using this scheduled event, the system can then, at the scheduled time, retrieve the event, automatically join the conference based on the stored information, and automatically retrieve the resources or links to the resources for the conference. ", ¶8]
["The above pseudo code does not distinguish between a host code (a host code is owned by conference host, which can control the conference) and a participant code for a conference. The system can further check the dialing sequences of other users and use the following assumptions to distinguish host code and participant code: first, usually only one user will dial the host code, while multiple users can dial the participant code. Second, usually the meeting organizer dials the host code. Third, mostly, the sender does not put host code in appointment, but will dial the code when hosts the conference.", ¶72]
[“The call control part makes calls based on the dialing sequences. The system can use first-party call control to directly control IP phones. In this implementation of call control, from the user's point of view, first-party call control is more natural. The system can dial out as what users normally do. Third-party call control, while possible to use in this system, requires users to answer calls to themselves for making outgoing calls.”, ¶75]

Dhara teaches a calendar API and intercepting calendar information but does not specifically teach accessing by a calendar API of a conference facilitation system, a user calendar and retrieving upcoming conference events for the user on the calendar. Crown in the analogous computer networking art teaches a conference facilitation system. Crown teaches accessing by a calendar API of a conference facilitation system,  a user calendar and retrieving upcoming conference events for the user on the calendar. 
[" Additionally, in some embodiments, the application server 110 may be operable to receive a calendar event from individuals external the system 100. The calendar event may be received by the application server 110 by any component operable to receive such a digital file, including, but not limited to, a calendar interface 118. The calendar interface 118 may be operable to receive and/or query a third party calendar database to retrieve a calendar event. For example, and not by way of limitation, the calendar interface 118 may be configured to interface with at least one of a Google Calendar application programming interface (API), a CaIDAV/iCalendar database, a Microsoft Exchange calendar API, and the like. Once received by the system 100, that calendar interface 118 may provide to the parser 114 the calendar event, information comprised by the calendar event, or information about the calendar event, in any combination thereof. Akin to an email, the parser 114 may be operable to extract event information from the calendar event received from the calendar interface.", ¶31]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Dhara’s extracting meeting/conference information from email/text message to include extracting such information from a calendar entry as taught by Crown. The reason for this modification would be to extract meeting details from places that a person of ordinary skill in the art would recognized as additional places meeting information is stored and can be extracted from.
Dhara teaches a third party call function but does not specifically teach such third party calling includes placing a call from the conference facilitation system to the user at a second predetermined time prior to the scheduled conference event; and merging the call to the user (host is called first then other participants, ¶44  when a participant answers a call they are joined (i.e. merged)in the teleconference with other participants such as host ¶s43). 
[" Additionally, the communication server 120 may be operable to operate the telephone interface 126 to initiate a telephone call to the event host 136 and/or the event participants 134. More specifically, either at the start time of the event or some time there before or thereafter, the communication server 120 may operate the telephone interface 126 to place a call to the telephone number associated with either the host 136 or the participant 134. When the host 136 or participant 134 answers the call, the telephone interface 126 may place them in the conference call. In this way, the system 100 may maximize the number of participants intended to participate in an event, such as a conference call, by establishing telephonic communication with them at the appropriate time. In some embodiments, the communication server 120 may be operable to require entry of at least one of a password or a PIN by the host 136 or participant 134 prior to placing them in the conference call.", ¶43] 

[" In some embodiments, the communication server 120 may be operable to operate the telephone interface 126 to call the host 136 prior to calling the participants 134. For example, the communication server 120 may be operable to operate the telephone interface 126 to call the host 136 concurrent with or approximately concurrent with creating the conference call. This may reduce the frequency with which participants 134 are either placed into the conference call prior to the host 136 joining the conference call or placed on hold while waiting for the host 136 joining.", ¶44]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Dhara with automatic calling and adding of participants into an audio conference as taught by Crown. The reason for this modification would be to relieve the participant from the hassle and delay required to open a calendar entry to get information needed to access the teleconference.
The combination of Dhara/Crown do not teach hanging up the call from the conference facilitation system to the host system. Cham in the same first of endeavor of computer network 
[" AGCF 104 may further support attended call transfer. According to embodiments, a subscriber may transfer a call to another subscriber while keeping the first subscriber on hold. A subscriber may transfer a call to another subscriber in a ringing state. This is somewhat similar to a call conference, but the user endpoint may hang up the telephone rather than using a hook flash as in a call conference. For the attended call transfer, a user endpoint may hang up after establishing a session with the third party. Col 18 Lines 3-11]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Dhara/Crown with hanging up after transferring a call(joining the called participant to the conference). The reason for this modification would be to release call resource  to make additional calls such as to facilitate additional automatic call/join of participants to other conferences.
Regarding claims 2, 13 and 24, Crown teaches the call module prompting the user to request user permission prior to merging the call to the user with the call to the host system to join the user to the scheduled conference event(requesting and receiving pin from participant implies the user wished to join the conference, ¶43).
["In some embodiments, the communication server 120 may be operable to require entry of at least one of a password or a PIN by the host 136 or participant 134 prior to placing them in the conference call. ¶43]

Regarding claims 3,14 and 25, Dhara teaches wherein the event sign-on information comprises at least one of a meeting ID, participant ID and meeting password.
["FIG. 2 illustrates an example conference call invitation 200. This invitation 200 is an email, but conference invitations can take many other forms, such as text message, telephone call, and web link. The system 100 extracts information from the invitation 200. The system 100 can extract information by regular expression, pattern matching, fuzzy logic, machine learning, by applying an information template to the invitation, and so forth. The system can recognize information such as a telephone number 202, a security code 204, a web address 206, a communication modality 208 such as telephone or video conference, a subject of the conference 210, and a date and time 212. The system 100 can apply simple pattern matching such as checking for strings `http` or `www` for web addresses 206. The system can apply a more complex regular expression or other algorithm to match telephone numbers 202 and their multiple variations. One such regular expression targeted at telephone numbers is provided below: ", ¶28]

(announce the user, ¶30).
["For example, the calendar event can trigger a series of steps on multiple devices that perform at least some of the steps of connecting to the conference, entering authentication information, announcing the user, and connecting the user to the conference. ", ¶30]

Regarding claims 5, 16 and 27, Dhara teaches the call module entering event sign- on information to enter the event on behalf of the user.
["The system can then use the retrieved information to easily setup a communication session, for example, dialing conference bridge number and entering a participant code, as well as popping up web conference links with limited or no user interaction. The system can also verify the retrieved information by monitoring users' communication sessions. ", ¶59]

Regarding claims 8 and 19, Crown teaches wherein merging the call to the user with the call to the host system to join the user to the scheduled conference event comprises bridging the call to the user with the call to the host system(host is called first then other participants, ¶44  when a participant answers a call they are joined (i.e. merged)in the teleconference with other participants such as host ¶s43). 
[" Additionally, the communication server 120 may be operable to operate the telephone interface 126 to initiate a telephone call to the event host 136 and/or the event participants 134. More specifically, either at the start time of the event or some time there before or thereafter, the communication server 120 may operate the telephone interface 126 to place a call to the telephone number associated with either the host 136 or the participant 134. When the host 136 or participant 134 answers the call, the telephone interface 126 may place them in the conference call. In this way, the system 100 may maximize the number of participants intended to participate in an event, such as a conference call, by establishing telephonic communication with them at the appropriate time. In some embodiments, the communication server 120 may be operable to require entry of at least one of a password or a PIN by the host 136 or participant 134 prior to placing them in the conference call.", ¶43] 

Regarding claims 9, 20 and 30, Dhara teaches wherein retrieving upcoming conference events for the user on the calendar comprises obtaining conference event information from the 
["In the first example above, some information is in a structured form and other information is stored in a header line. In the second example above, other information, such as the telephone number, access code, date and time, is presented in a structured form. In the third example above, the template only provides guidance for the access number and access code, but the system 100 must perform additional processing on the body text of the message to extract the date and time. The system can also process the body text of the message to detect a recurring meeting structure (i.e. the `regular conference calls on the first Monday of every month at noon`) and establish a recurring pattern of scheduled events. Then, when the system joins the user for each recurring conference call, the system can also retrieve ", ¶49]

Regarding claims 10, 21 and 31, Dhara teaches the updating the conference event information for the scheduled conference event based on updates made to a meeting entry in the user calendar for that conference event.
[" In one aspect, the system also monitors user communications for modifications to the conference call after the event has been scheduled, such as a conference moderator sending an email notifying invited conference participants that the call is postponed until the next day, and, if a modification to the conference call is found, the system updates the event based on the modification.", ¶9]

Regarding claims 11, 22 and 32, Dhara teaches retrieving updated parameters for scheduled upcoming conference events and providing the updated parameters to update information associated with upcoming events stored in the event database.
[" In one aspect, the system also monitors user communications for modifications to the conference call after the event has been scheduled, such as a conference moderator sending an email notifying invited conference participants that the call is postponed until the next day, and, if a modification to the conference call is found, the system updates the event based on the modification.", ¶9]

Dhara updating and the use of a calendar API but does not teach the calendar API accessing the user calendar, retrieving updated parameters for scheduled upcoming conference events and providing the updated parameters to update information associated with upcoming events stored in the event database. Crown in the analogous computer networking art teaches a 
[" Additionally, in some embodiments, the application server 110 may be operable to receive a calendar event from individuals external the system 100. The calendar event may be received by the application server 110 by any component operable to receive such a digital file, including, but not limited to, a calendar interface 118. The calendar interface 118 may be operable to receive and/or query a third party calendar database to retrieve a calendar event. For example, and not by way of limitation, the calendar interface 118 may be configured to interface with at least one of a Google Calendar application programming interface (API), a CaIDAV/iCalendar database, a Microsoft Exchange calendar API, and the like. Once received by the system 100, that calendar interface 118 may provide to the parser 114 the calendar event, information comprised by the calendar event, or information about the calendar event, in any combination thereof. Akin to an email, the parser 114 may be operable to extract event information from the calendar event received from the calendar interface.", ¶31]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Dhara’s updating of meeting event modifications from using meeting/conference information extracted from email/text messages to include extracting such updates from a calendar entry as taught by Crown. The reason for this modification would be to extract meeting details from places that a person of ordinary skill in the art would recognized as additional places meeting information including updates to such meeting information is stored..

Claims 6, 7, 17, 18, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Dhara/Crown/Cham as applied to claims 1, 12 and 23  above, and further in view of Balasaygun US 2019/0349829.
Regarding claims 6, 17 and 28, Dhara and Crown teaches in temporal relation, sending or displaying reminders of the meeting (¶43 Crown, ¶32 Dhara) but does not teach such notification comprises sign-on info. Thus Dhara/Crown/Cham do not teach the call module providing, in temporal relation to the call to the user, event sign-on information to the user for the user to enter the event. Balasaygun in the analogous networking arts teaches a system for changing network connection in response to network degradation. Balasaygun teaches 
["If the invitation of step 212 is from a data network, in step 216, and the quality of the data communication channel 112 has decreased, in step 218, the communication controller 123 sends, in step 220, a push notification message to the push notification service 130. The push notification message of step 220 also includes the unique identifier received in step 204. The push notification message of step 220 may also include additional information, such as, a cellular network dial-able number of the communication controller 123 (e.g., a telephone number to dial to join the conference session that the user originally dialed into), an access code to the conference session (an access code that identifies an individual conference session), a message indicating a reason to switch to a cellular call (e.g., "due to high error rates, you are requested to switch using your cell phone application," one or more error codes (e.g., packet loss statistics), and/or the like. ", ¶51]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Dhara/Crown/Cham with supplying passcode or other sign-on information in the reminder/popup of Dhara/Crown. The reason for this modification would be to allow the participant to modify as described in Dhara the joining of the teleconference with manual entry to sign-on information to join the teleconference.

Claims 7, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dhara/Crown/Cham/Balsaygun as applied to claim 6, 17 and 28 above, and further in view of Elias US 2010/0124320.
Regarding claims 7, 18, and 29, Dhara/Crown/Cham/ Balasaygun has been discussed above. Dhara teaches a reminder in the form of a pop-up notification but does not teach wherein the call module provides event sign-on information to the user via a push or SMS notification. Elias in the same field of endeavor teaches a system for facilitating a conference. Elias teaches wherein the call module provides event sign-on information to the user via a push or SMS notification. Elias in the same field of endeavor teaches a system for facilitating a conference.
[“ The teleconference system may be integrated with a computer calendaring system wherein the automated system determines designated teleconference participants from a list of teleconference participants associated with an automated calendar entry on a teleconference originator's automated calendar. The teleconference caller may also automatically initiate the calling out and hunting features at a preset time before the automated conference call calendar entry so that designated teleconference participants will be connected to the teleconference at or before the teleconference begins. Alternatively, the teleconference calling out feature may be coordinated with automatic notification and reminder E-mails or text messages to designated teleconference participants.”¶53]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Dhara/Crown/Cham/Balasaygun with reminders sent via text and or email with conference dial-in information. The reason for this modification would be to remind users of a teleconference promoting participation in the conference.
	



Applicant Remarks

The applicant argues that the cited references of Dhara/ Creamer/ Elias do not teach as amended the conference facilitation system performing the parsing and call initiating functions. The examiner contends that for the limitations that the rejection asserts is taught by Dhara, Dhara teaches both a client based(performed by user’s device) as well as a network device implemented variant. Thus the examiner contends that Dhara teaches the limitation as presented in the rejection. With respect to the remainder of the claim as amended, such limitations are taught by Crown and  Cham and it would be obvious to modify Dhara with the methods of Crown and Cham as presented in the rejection. 
With respect to remainder of the claims the applicant argues alleged deficiencies of Dhara/Creamer and Elias are not remedied by Balasaygun. The examiner contends that Balasaygun is not relied upon to teach claims 1 , 12 and 23. Such limitations are obvious over Dhara/Crown/Cham as presented above. Thus the rejection of claims 2-11 13 =22 and 24-32 are maintained.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/TOM Y CHANG/
Primary Examiner, Art Unit 2456